Citation Nr: 0305138	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cesarean section scar.

(The issue of entitlement to service connection for cervical 
dysplasia will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1994 to September 
2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
2002, a statement of the case was issued in September 2002 
and a substantive appeal was received in October 2002.

With regard to the issue of entitlement to service connection 
for cervical dysplasia, the Board is undertaking additional 
development, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.	The veteran's surgical scar, status post cesarean 
section, existed upon entry into service.

2.	There is no competent medical evidence of increase in 
disability associated with this scar during active duty 
service.





CONCLUSION OF LAW

Surgical scar, status post cesarean section, was not incurred 
in or aggravated during service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The October 2001 RO letter and the 
September 2002 statement of the case informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised her of the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records, 
including a VA examination November 2001.  As the record 
shows that the veteran has been afforded a VA examination in 
connection with her claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, the Court has held that temporary flare-ups 
during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability. See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

In the case at hand, the record reflects that the veteran 
entered active duty service with a scar from a pre-service 
cesarean section.  In fact, during her enlistment examination 
in September 1993, the physician noted "scar abdomen "c" 
section".  There is no indication in the file of the size or 
nature of the scar at entry into service.  

Service medical records reflect that the veteran underwent a 
repeat cesarean section for failed trial of labor in May 
2001.  The records from her operation do not reflect that the 
operation changed the size or the nature of the scar that 
existed from the pre-service cesarean section.  The record 
does reflect that the physician made the incision for the 
cesarean section "through the previous scar".  The veteran 
underwent a VA examination in November 2001.  During this 
examination, the physician noted an eight-inch low transverse 
incision just above the hairline which was well-healed, 
without tenderness, abnormality, herniation, disfigurement or 
keloid formation.  The diagnosis was "scar above the 
hairline utilized transverse incision utilized twice for 
cesarean sections, asymptomatic scar".  The veteran's 
service medical records, private medical records, and VA 
medical records are devoid of complain of any pain, 
tenderness, or disfigurement related to the scar.  

The Board notes the veteran's October 2002 letter in which 
she claims that she experienced pain and tenderness on the 
right side of her abdomen when examined by her nurse 
practitioner.  The veteran contends in her letter that her 
nurse practitioner believes this tenderness is caused by scar 
tissue.  However, based on the location of the pain described 
by the veteran, i.e. the right side of her abdomen, the Board 
believes that the veteran is referring to possible scar 
tissue from her ruptured uterus and not to the scar 
associated with her cesarean section.  Thus, the Board has 
referred this issue to the RO for development and 
adjudication.

Based on the evidence of record, the Board finds that the 
veteran's current scar is not directly service-connected 
because the scar existed prior to service and was documented 
upon entry into service.  The Board also finds that any 
disability associated with the scar was not aggravated during 
service because the competent medical evidence of record does 
not indicate any increase in disability associated with the 
scar in service.  Moreover, the record reflects that the scar 
is currently asymptomatic.

In reaching the above determinations, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).








ORDER

The appeal is denied.


	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

